Exhibit 10.1
















CLUBCORP USA, INC. CHANGE OF CONTROL SEVERANCE PLAN
And Summary Plan Description
Effective July 9, 2017


i



--------------------------------------------------------------------------------

Exhibit 10.1


TABLE OF CONTENTS
 
 
 
 
ARTICLE I TITLE AND DEFINITIONS
2


 
 
 
 
 
1.1
Title
2


 
1.2
Definitions
2


 
 
 
 
ARTICLE 2 PARTICIPATION
7


 
 
 
 
ARTICLE 3 SEVERANCE PAYMENT
7


 
 
 
 
 
3.1
Time of payment
7


 
3.2
Other Severance Provions
8


 
 
 
 
ARTICLE 4 ADDITIONAL BENEFITS
8


 
 
 
 
ARTICLE 5 HEALTH CARE COVERAGE CONTINUATION
9


 
 
 
 
ARTICLE 6 ADMINISTRATION
10


 
 
 
 
 
6.1
Powers and Duties of the Administrator
10


 
6.2
Construction and Interpretation
11


 
6.3
Information
12


 
6.4
Compensation, Expenses and Indemnity
12


 
 
 
 
ARTICLE 7 MISCELLANEOUS
13


 
 
 
 
 
7.1
Unsecured General Creditor
13


 
7.2
Restriction Against Assignment
13


 
7.3
Withholding
14


 
7.4
Amendment, Modification, Suspension or Termination
14


 
7.5
Governing Law
15


 
7.6
Receipt or Release
15


 
7.7
Payments on Behalf of Persons Under Incapacity
16


 
7.8
Headings
16


 
7.9
Statement of ERISA Rights
16


 
7.10
Claims Procedure
19


 
7.11
Plan Information
22


 
7.12
Code Section 409A
24













ii



--------------------------------------------------------------------------------


Exhibit 10.1


CLUBCORP USA, INC. CHANGE OF CONTROL SEVERANCE PLAN


WHEREAS, ClubCorp USA, Inc. (the “Company”), has established this ClubCorp, Inc.
Change of Control Severance Plan (the “Plan”), effective July 9, 2017 (the
“Effective Date”), for the benefit of certain Eligible Employees. The purpose of
this Plan is to provide severance benefits to Participants who experience a
qualifying termination in connection with a Change of Control occurring on or
after the Effective Date.
NOW, THEREFORE, the Plan is hereby established, on the terms and conditions
hereinafter set forth:


1

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 1
TITLE AND DEFINITIONS
1.1    Title.
This Plan shall be known as the ClubCorp USA, Inc. Change of Control Severance
Plan.
1.2    Definitions.
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
“Administrator” shall mean ClubCorp USA, Inc. and its successors, including
without limitation any purchaser of a majority of its assets.
“Annual Base Pay” shall mean the annual rate of base pay in effect for a
Participant immediately prior to the Change of Control or (if greater) the
annual rate of base pay in effect at the time of a Participant Triggering
Termination, as shown on the payroll records of the Company. Without limiting
the generality of the foregoing, Annual Base Pay does not include bonuses,
non-cash compensation or other non-base compensation.
“Base Pay Severance” shall have the meaning set out in the Appendix.
“Board” shall mean the Board of Directors of Holdings.
“Bonus Severance” shall have the meaning set out in the Appendix.
“Cause” shall mean any occurrence of the following: (a) the Participant’s
engagement in any personal misconduct involving willful dishonesty, illegality,
or moral turpitude that is materially detrimental to the business interests,
reputation or goodwill of the Company; (b) the Participant’s engagement in any
act involving willful dishonesty, disloyalty, or infidelity against


2



--------------------------------------------------------------------------------

Exhibit 10.1


the Company; (c) the Participant’s willful and continued material breach or
failure to perform under any policy established by the Company with respect to
the operation of the Company’s business and affairs, or the conduct of the
Company’s employees; or (d) the Participant’s failure to substantially perform
his or her reasonably assigned duties, but only if such failure remains uncured,
in the sole discretion of the Company, thirty (30) days after the Company has
provided written notice to the Participant identifying the specific performance
deficiency (or deficiencies). For purposes of this definition of Cause, no act
or failure to act by the Participant shall be considered “willful” unless it
occurs without a good faith belief that such act or failure to act was in, or
not contrary to, the best interests of the Company.
“Company” shall mean ClubCorp USA, Inc., any successor company and each company
which is a member of a controlled group of corporations (within the meaning of
Code section 414(b)) of which ClubCorp USA, Inc. is a component member.
“Change of Control” means the event that is deemed to have occurred upon:
(a)    a dissolution or liquidation of Holdings;
(b)    a merger or consolidation (other than a merger effecting a
re-incorporation of Holdings in another state or any other merger or a
consolidation in which the shareholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the shareholders of Holdings and their
proportionate interests therein immediately prior to the merger or
consolidation) in which Holdings is not the surviving corporation (or survives
only as a subsidiary of another corporation in a transaction in which the
shareholders of the parent of Holdings and their proportionate interests therein


3



--------------------------------------------------------------------------------

Exhibit 10.1


immediately after the transaction are not substantially identical to the
shareholders of Holdings and their proportionate interests therein immediately
prior to the transaction); provided, that the Board may at any time prior to
such a merger or consolidation provide by resolution that the foregoing
provisions of this parenthetical shall not apply if a majority of the board of
directors of such parent immediately after the transaction consists of
individuals who constituted a majority of the Board immediately prior to the
transaction); or
(c)    a transaction in which any person becomes the owner of fifty percent
(50%) or more of the total combined voting power of all classes of stock of
Holdings; provided that the Board may at any time prior to such transaction
provide by resolution that this Subsection shall not apply if such acquiring
person is a corporation and a majority of the board of directors of the
acquiring corporation immediately after the transaction consists of individuals
who constituted a majority of the Board immediately prior to the acquisition of
such fifty percent (50%) or more total combined voting power.
“Closing Date” shall mean the date upon which a consummation of a Change of
Control occurs.
“Club Benefits” shall have the meaning set out in the Appendix.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Effective Date” shall mean the date set forth above.
“Eligible Employee” shall mean an employee of the Company, or its affiliate
ClubCorp Financial Management Corp., whose Level/Grade is as a Senior Vice
President or higher; provided,


4



--------------------------------------------------------------------------------

Exhibit 10.1


that the term Eligible Employee shall not include any employee of the Company
who previously has executed a Change in Control Severance Agreement with
Holdings.
“Holdings” shall mean ClubCorp Holdings, Inc.
“Level/Grade” shall mean the corporate title, as shown on the Company’s payroll
records.
“Outplacement Services” shall have the meaning set out in the Appendix.
“Partial Year Bonus” shall have the meaning set out in the Appendix.
“Participant” shall mean an Eligible Employee who participates in this Plan
pursuant to Article 2.
“Plan” shall mean the ClubCorp USA, Inc. Change of Control Severance Plan set
forth herein, in effect as of the Effective Date, or as amended from time to
time.
“Plan Year” shall mean the twelve (12) consecutive month period beginning on
January 1.
“Severance Calculation Period” shall have the meaning set out in the Appendix.
“Severance Payment” shall have the meaning set out in the relevant Appendix;
provided, that a Participant is not entitled to a Severance Payment under the
Plan unless and until such Participant properly executes a Severance Payment and
Release Agreement and any applicable rescission period has expired.
“Severance Payment and Release Agreement” shall mean a payment and release
agreement in the form designated by the Company.
“Substantially Similar Position” shall mean a position within the Company in
which:
(a)    the new position is substantially similar in level of responsibility to
the Participant’s prior position;


5



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    the Annual Base Pay for the new position is not more than ten percent
(10%) less than the Annual Base Pay for the Participant’s prior position; and
(c)    the location of the new position is within reasonable commuting distance
(not more than fifty (50) miles) from the location of the Participant’s prior
position.
In addition to the foregoing and not by way of limitation, a Participant will be
deemed to have been offered a Substantially Similar Position if such Participant
has the option of remaining in the position such Participant held prior to the
Closing Date for a period of at least one (1) year after the Closing Date, with
the same level of responsibility, the same Annual Base Pay and in the same
location.
“Triggering Termination” shall mean the Participant’s termination of employment
by the Company as the result of the Closing Date of a Change of Control where
such Participant’s last day of employment is no later than one (1) year of the
Closing Date; provided, that a termination for Cause is not a Triggering
Termination, and provided further that the Participant did not decline an offer
of a Substantially Similar Position.
"Triggering Termination Date" shall mean the Participant's last day of
employment as a result of a Triggering Termination.
“Year of Service” shall mean the twelve (12) month period beginning on the date
the Participant was hired by the Company and ending on the anniversary of that
date each following year; provided, that the Participant remains employed by the
Company on that date. Bridge in Service will be recognized for purposes of
calculating Years of Service. Accordingly, if a Participant


6



--------------------------------------------------------------------------------

Exhibit 10.1


has worked for the Company following such Participant’s return to the Company
for a longer amount of time than the period between such Participant‘s date of
return to the Company and the last date on which the Participant was employed by
the Company prior to such date of return, then whole years of such Participant’s
prior service will be counted for purposes of calculating Years of Service.
ARTICLE 2
PARTICIPATION
Each Eligible Employee shall automatically participate in this Plan; provided,
that only a Participant who suffers a Triggering Termination is eligible for a
Severance Payment.


ARTICLE 3
SEVERANCE PAYMENT
3.1    Time of Payment.
In the event a Participant suffers a Triggering Termination, such Participant
shall receive Severance Payment as follows:
The portion of the Severance Payment attributable to Base Pay Severance and
Bonus Severance, if any, will be paid no later than the regular payday next
following the fifth (5th) business day after receipt by the Company of the
Participant’s properly executed Severance Payment and Release Agreement;
provided, that such payment will not be paid until after the end of any
applicable rescission period (without the executed Severance Payment and Release
Agreement having been revoked).


7



--------------------------------------------------------------------------------

Exhibit 10.1


The portion of the Severance Payment attributable to Partial Year Bonus, if any,
will be paid no later than the later than March 15th of the year following the
Triggering Termination Date; provided, that such payment will not be paid until
after the end of any applicable rescission period (without the executed
Severance Payment and Release Agreement having been revoked).
Other Severance Provisions.
The Participant must pay any money owed to the Company and return all
Company-owned property. Any monies owed to the Company, if not paid, will be
deducted from the Participant’s Severance Payment.
The Severance Payment is in lieu of notice that the Participant’s employment
will end, and therefore the Participant may not be considered or reported as
eligible for unemployment compensation for the period of time covered by any
Severance Payment received.


ARTICLE 4
ADDITIONAL BENEFITS
A Participant shall also be entitled to the Club Benefits and Outplacement
Services, if any, upon a Triggering Termination.
Participants will be paid all wages earned through their last day worked in
accordance with applicable law. Participants will be paid for any earned and/or
accrued but unused vacation, up to a maximum of twenty (20) days, as provided in
the Company’s employee handbook. Vacation will be paid in accordance with the
Company’s vacation policy. Any benefits/rights under the following
plans/agreements will be governed by such plans/agreements: the Individual
Investment


8



--------------------------------------------------------------------------------

Exhibit 10.1


Plan, Long Term Disability Program, the Group Term Life and Accidental Death and
Dismemberment Insurance, the Supplemental Life Insurance, the 2012 Amended and
Restated Stock Plan and any stockholder agreements.


ARTICLE 5
HEALTH CARE COVERAGE CONTINUATION
In the event a Participant who suffers a Triggering Termination elects under
Code Section 4980B to continue health care coverage under the Company’s Health
Benefits Plan or the voluntary vision and dental plans, such Participant will be
required to pay the premiums for that coverage, but a portion of such premiums
will be reimbursed by the Company for a period of time equal to the Severance
Calculation Period (beginning on the date such premiums begin) or until the
Participant secures other employment such that the Participant shall continue to
pay the same amount of monthly premium as in effect for an active employee with
the same coverage. Notwithstanding the foregoing, (1) if any plan pursuant to
which the Company is providing such coverage is not, or ceases prior to the
expiration of the Severance Calculation Period to be, exempt from the
application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), or (2) the Company is otherwise unable to continue to cover the
Participant under its group health plans or the continuation of such coverage
would result in adverse tax consequences for the Participant or the imposition
of fines or penalties on the Company, then, in either case, an amount equal to
the difference between the full monthly COBRA premium payment and the current
monthly premium the Participant would have paid as an active employee shall
thereafter be paid to the


9



--------------------------------------------------------------------------------

Exhibit 10.1


Participant as currently taxable compensation in substantially equal monthly
installments over the Continuation Period, or the remaining portion thereof (and
such payment shall be paid to the Participant on a fully tax grossed up basis).
ARTICLE 6
ADMINISTRATION
6.1    Powers and Duties of the Administrator.
(a)    The Administrator, on behalf of the Participants and their beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
(i)    To construe and interpret the terms and provisions of this Plan and to
make factual determinations;
(ii)    To compute and certify to the amount and kinds of benefits payable to
Participants;
(iii)    To maintain all records that may be necessary for the administration of
the Plan;
(iv)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants or governmental agencies
as shall be required by law;
(v)    To make and publish such rules for the regulation of the Plan and
procedures


10



--------------------------------------------------------------------------------

Exhibit 10.1


for the administration of the Plan as are not inconsistent with the terms
hereof;
(vi)    To appoint a plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Administrator may from time to time prescribe
(vii)    To correct any defect or supply any omission or reconcile any
inconsistency in the Plan; and
(viii)    To determine who shall be a Participant.
6.2    Construction and Interpretation.
(a)    The Administrator shall have full discretion to construe and interpret
the terms and provisions of this Plan, which interpretation or construction
shall be final and binding on all parties, including but not limited to, the
Company and any Participant or any beneficiary. The Administrator shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.
(b)    Nothing contained in the Plan shall be construed to prevent the Company
from taking any action which is deemed by it to be appropriate or in its best
interest. No Participant, beneficiary, or other person shall have any claim
against the Company as a result of such action. Any decisions, actions or
interpretations to be made under the Plan by the Company or the Board, or the
Administrator acting on behalf of the Company, shall be made in its respective
sole discretion, not as a fiduciary, need not be uniformly applied to similarly
situated individuals and shall be final, binding and conclusive on all persons
interested in the Plan.


11



--------------------------------------------------------------------------------

Exhibit 10.1


6.3    Information.
To enable the Administrator to perform its functions, the Company shall supply
full and timely information to the Administrator on all matters relating to all
Participants, their death, or other cause of termination, and such other
pertinent facts as the Administrator may require.
6.4    Compensation, Expenses and Indemnity.
(a)    The Administrator is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
(b)    To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Administrator and each member thereof, the Board
and any delegate of the Administrator who is an employee of the Company against
any and all expenses, liabilities and claims, including legal fees to defend
against such liabilities and claims arising out of their discharge in good faith
of responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.


12



--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE 7
MISCELLANEOUS
7.1    Unsecured General Creditor.
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan. Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and beneficiaries shall be no greater than those of unsecured
general creditors.
7.2    Restriction Against Assignment.
The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
Participant shall be liable for the debts, contracts, or engagements of any
Participant, his or her beneficiary, or successors in interest, nor shall
Participant’s benefits under this Plan be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, beneficiary or successor-in-interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or


13



--------------------------------------------------------------------------------

Exhibit 10.1


charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, beneficiary or
successor-in-interest in such manner as the Administrator shall direct.
7.3    Withholding.
There shall be deducted from each payment made under the Plan or other
compensation payable to the Participant (or beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment of the Plan.
The Company shall have the right to reduce any payment (or other compensation)
by the amount of cash sufficient to provide the amount of said taxes.
7.4    Amendment, Modification, Suspension or Termination.
Prior to the Closing Date, the Board may at any time, or from time to time, in
its sole discretion amend or terminate the Plan in any manner that the Board
deems appropriate, including amending or terminating all or any portion of the
Plan, if necessary or appropriate to comply with changes to applicable law,
without the consent of any Participant. During the one-year period following the
Closing Date, no such amendment or termination is permitted if it decreases or
impairs the rights of Participants under the Plan.


14



--------------------------------------------------------------------------------

Exhibit 10.1


7.5    Governing Law.
It is intended that the Plan be an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA, and the Plan shall be administered in a manner
consistent with such intent. The Plan and all rights hereunder shall be
governed, construed and interpreted in accordance with the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and, to the extent not
preempted by federal law, the laws of the State of Texas.
7.6    Receipt or Release.
Any payment to a Participant or the Participant’s beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Administrator and the Company. The Administrator may
require such Participant or beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect, including but not
limited to a Severance Payment and Release Agreement.
Severance offers will generally remain open until twenty-one (21) days after the
Participant’s receipt of the Severance Payment and Release Agreement, unless a
longer period is required under the Older Workers Benefit Protection Act. If the
Severance Payment and Release Agreement has not been fully executed and received
by the Company by that date, the offer in the Severance Payment and Release
Agreement, including but not limited to the benefits available under this Plan
(if any), will automatically expire and be withdrawn without further notice to
the Participant, and without further action required by the Company.


15



--------------------------------------------------------------------------------

Exhibit 10.1


7.7    Payments on Behalf of Persons Under Incapacity.
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the
Administrator may direct that such payment be made to any person found by the
Administrator, in its sole judgment, to have assumed the care of such person .
Any payment made pursuant to such determination shall constitute a full release
and discharge of the Administrator and the Company.
7.8    Headings.
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
7.9    Statement of ERISA Rights.
Participants in the Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Participants shall be entitled to:
1)
Examine, without charge, at the Administrator’s office and at other specified
locations, such as worksites and union halls, all documents governing the Plan,
including insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

2)
Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, including insurance contracts and collective
bargaining



16



--------------------------------------------------------------------------------

Exhibit 10.1


agreements, and copies of the latest annual report (Form 5500 Series) and
updated Summary Plan Description. The Administrator may make a reasonable charge
for the copies.
3)
Receive a summary of the Plan’s annual financial report. The Administrator is
required by law to furnish each Participant with a copy of this summary annual
report.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of all Plan Participants and beneficiaries. No one, including
the Company, a union, or any other person, may fire a Participant or otherwise
discriminate against a Participant in any way to prevent a Participant from
obtaining a pension benefit under the Plan or for exercising his or her rights
under ERISA.
If a Participant’s claim for a pension benefit is denied or ignored, in whole or
in part, such Participant has a right to know why this was done, to obtain
copies of documents relating to the decisions without charge, and to appeal any
denial, all within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of plan documents or the latest
annual report from the Plan and does not receive them within thirty (30) days,
the Participant may file suit in a Federal court. In such a case, the court may
require the Administrator to provide the materials and pay the Participant up to
$110 a day until the Participant receives the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator. If a
Participant has a claim for benefits


17



--------------------------------------------------------------------------------

Exhibit 10.1


which is denied or ignored, in whole or in part, the Participant may file suit
in a state or Federal court after exhausting all administrative appeals provided
under the Plan. If it should happen that the Plan fiduciaries misuse the Plan’s
assets, or if a Participant is discriminated against for asserting his or her
rights, the Participant may seek assistance from the U.S. Department of Labor,
or may file suit in a Federal court. The court will decide who should pay court
costs and legal fees. If the Participant is successful, the court may order the
person who was sued to pay these costs and fees. If the Participant loses, the
court may order the Participant to pay these costs and fees, for example, if it
finds his or her claim is frivolous.
If a Participant has any questions about your Plan, he or she should contact the
Administrator. If a Participant has any questions about this statement or about
his or her rights under ERISA, or if assistance is needed in obtaining documents
from the Administrator, the Participant should contact the nearest office of the
Employee Benefits Security Administration at the U.S. Department of Labor,
listed in the telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. Participants may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.


18



--------------------------------------------------------------------------------

Exhibit 10.1


7.10    Claims Procedure.
Normally, whenever you or your beneficiary becomes entitled to receive benefits
under the Plan, procedures will automatically be initiated to provide for the
payment of such benefits.
If you are not contacted when you become entitled to benefits, or if you have
any questions or concerns about actions taken by the Administrator, you may file
a written claim with the Administrator for the benefits to which you (or your
beneficiary) feel entitled. In addition, if you (or your beneficiary) feel you
are being denied any benefit or right provided under the Plan, you (or your
beneficiary) (as the “Claimant”) must file a written claim with the
Administrator. All such claims shall be submitted on a form provided by the
Administrator which shall be signed by the Claimant and shall be considered
filed on the date the claim is received by the Administrator.
The Administrator will respond to a claim for benefits within ninety (90) days
after it receives such claim, unless special circumstances require an extension
of time for processing the claim. If an extension is required, the Claimant will
be notified, in writing, of such extension prior to the termination of the
initial ninety (90) day period. If an extension is required, the Administrator
will notify Claimant of a decision no later than one hundred and eighty (180)
days after the claim for benefits is filed.
Any time a claim for benefits is denied by the Administrator in whole or in
part, the Administrator will notify the Claimant in writing. The notification
will set forth: (i) the specific reason or reasons for the adverse
determination, (ii) the specific reference to Plan provisions on which the
determination is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect his claim and an explanation
of why such material or


19



--------------------------------------------------------------------------------

Exhibit 10.1


information is necessary, (iv) information as to the steps to be taken if the
Claimant wishes to submit a request for review, including applicable time
limits, and (v) the Claimant’s right to bring a civil action under Section
502(a) of ERISA.
If the Claimant disagrees with the denial of benefits, the Claimant or his
authorized representative must submit an appeal. A Claimant must exhaust the
Plan’s appeal procedures before the Claimant can pursue any action in federal
district court to have the Plan’s decision reviewed. Any appeal of an adverse
benefit determination must be submitted in writing to the Administrator within
sixty (60) days after receipt of the Administrator’s notice of an adverse
benefit determination, requesting that the Administrator review the claim. With
the request for appeal, the Claimant may also submit additional written
comments, documents, records, and other information relating to his claim for
benefits. In conducting its review, the Administrator shall consider any written
statement or other evidence presented by the Claimant or his authorized
representative in support of his claim, regardless as to whether this
information was submitted or considered in the initial benefit determination.
The Administrator shall give the Claimant and his authorized representative
reasonable access to all pertinent documents necessary for the preparation of
his claim.
If a Claimant fails to appeal within sixty (60) days of receiving the
Administrator’s notice of a denial of benefits, the Administrator’s
determination will be final, binding, and conclusive.
The Administrator will respond to a written application for review of a claim
within sixty (60) days after it receives such written application, unless
special circumstances require an extension of time for processing the claim. If
an extension is required, the Claimant will be notified, in writing, of such
extension prior to the termination of the initial sixty (60) day period. If an


20



--------------------------------------------------------------------------------

Exhibit 10.1


extension is required, the Administrator will notify Claimant of a decision on
appeal no later than one hundred and twenty (120) days after the claim for
benefits is filed.
The Administrator’s notification of decision on appeal will contain: (i) the
specific reason or reasons for the denial, (ii) specific references to Plan
provisions on which the benefit determination is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all material and required information relevant to the
claim for benefits, (iv) a statement describing any voluntary appeals offered by
the Plan, including information concerning the procedures of the voluntary
appeal that would allow the Claimant to make an informed decision about whether
to appeal and such other information which the Administrator determines is
appropriate regarding alternative dispute resolution options, and (v) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.
7.10A    Limitations on Pursuing Claims in Court.
If a Claimant has exhausted all administrative appeals under Section 7.10, and
desires to have a court review the Plan’s decision, the Claimant must file a
complaint in federal district court within one (1) year of the Plan’s issuance
of its final denial on appeal under Section 7.10. Failure to file a complaint
within such one (1) year period shall preclude and foreclose the Claimant from
pursuing such action in court.


21



--------------------------------------------------------------------------------

Exhibit 10.1


7.11    Plan Information.
Plan Name
The official name of the Plan is the “ClubCorp USA, Inc. Change of Control
Severance Plan.”
Plan Sponsor and Plan Administrator


ClubCorp USA, Inc.
Attn: People Strategy Department
3030 LBJ Freeway, Suite 600
Dallas, Texas 75234-7703
(972) 243-6191


Tax Identification Number: 75-2114856
Plan Year
For the purpose of maintaining the Plan’s financial records, the Plan Year is
January 1st through December 31st.
Plan Identification Number
Plan No.: 503
Type of Plan
The Plan is a severance pay plan that is a welfare benefit plan under ERISA.
Where to Serve Legal Process
ClubCorp USA, Inc.
Attn: General Counsel
3030 LBJ Freeway, Suite 600
Dallas, Texas 75234-7703






22



--------------------------------------------------------------------------------

Exhibit 10.1


Participating Employers


ClubCorp Financial Management Corp. The Plan may be maintained by other
Affiliates of the Company. You may obtain a complete list of the Affiliates who
adopted the Plan by submitting a written request for such list to the
Administrator.


Type of Administration


The Plan is administered by the Company.


Source of Contributions


The Plan is funded by the Company. There is no fund set aside. The benefits are
paid out of the Company’s general assets.


You Lose Eligibility For Benefits If:


•
You are terminated for Cause;

•
Your employment continues for more than one (1) year after the Change in Control
occurs; or

•
You decline an offer of a Substantially Similar Position.

 


23



--------------------------------------------------------------------------------

Exhibit 10.1


7.12    Code Section 409A.
The Plan is intended to comply with the applicable requirements, if any, of Code
Section 409A and its corresponding regulations and related guidance, and shall
be administered in accordance with Code Section 409A to the extent Code Section
409A applies to the Plan. Notwithstanding any provision of the Plan to the
contrary, to the extent applicable, payments from the Plan may only be made in a
manner and upon an event permitted by Code Section 409A. To the extent that any
provision of the Plan would cause a conflict with the requirements of Code
Section 409A, or would cause the administration of the Plan to fail to satisfy
the requirements of Code Section 409A (without penalty), such provision shall be
deemed null and void to the extent permitted by applicable law.


IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this __ day of ______________, 2017.


CLUBCORP USA, INC.


By:                             
Its: ________________________________




24



--------------------------------------------------------------------------------


Exhibit 10.1


Appendix


“Base Pay Severance” shall mean an amount equal to one (1) times the
Participant’s Annual Base Pay.
“Bonus Severance” shall mean an amount equal to the Participant’s last full year
bonus earned.
“Club Benefits” shall mean the Participant’s benefits under the Club
Memberships.
“Club Memberships” shall mean the ability of a Participant to request to be
granted privileges at a specific club, with the specific club subject to
approval by the Chief Executive Officer of ClubCorp USA, Inc. With these club
privileges, ID is waived, the “membership” is dues free for five (5) years, and
there are no other discounts associated with these privileges. These privileges
cannot be transferred or sold, and if the Participant wishes to retain these
privileges at the end of the five-year period, the Participant will be
responsible for paying the appropriate dues. The Participant must abide by all
rules and regulations and pay all charges in a timely manner to retain these
privileges.
“Outplacement Services” shall mean outplacement services not to exceed $10,000.
No cash will be offered in lieu of the Outplacement Services.
“Partial Year Bonus” shall mean an amount equal to any bonus earned but unpaid
under the Company’s annual incentive plan with respect to the fiscal year during
which the Triggering Termination occurs, paid on a prorated basis for the period
of employment by multiplying the bonus by a fraction, the numerator of which is
the number of days in the fiscal year through the date of


1

--------------------------------------------------------------------------------

Exhibit 10.1


the Triggering Termination, and the denominator of which is 365 plus a
discretionary amount being reasonably determined by the Company, payable when
such bonus would have ordinarily been paid in accordance with the Company’s
incentive plan, and disregarding any requirement of being employed on the date
of payment;
“Severance Calculation Period” shall mean the number of months of a
Participant’s Annual Base Pay represented by the amount of the Participant’s
Base Pay Severance.
“Severance Payment” shall mean, subject to (a) and (b) below, the sum of a
Participant’s Base Pay Severance, Bonus Severance and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any).
(a)    Notwithstanding any provision of the Plan to the contrary, including
without limitation the immediately preceding sentence, if the Company has
entered into an employment agreement with any Participant, or if the Participant
is entitled to a severance benefit under any other plan or program sponsored by
the Company, pursuant to which the Participant is entitled to and receives a
severance payment equal to or greater than the Severance Payment to which the
Participant would otherwise be entitled under this Plan, the Participant will
not be eligible for a Severance Payment under this Plan.
(b)    Notwithstanding any provision of the Plan to the contrary, including
without limitation the first sentence of this definition of Severance Payment,
if the Company has entered into an employment agreement with any Participant, or
if the Participant is entitled to a severance benefit under any other plan or
program sponsored by the Company, pursuant to which the Participant is entitled
to and receives a severance payment which is less than the Severance Payment to
which


2
4833-3009-9524v.1
55899-1 2/27/2017



--------------------------------------------------------------------------------

Exhibit 10.1


the Participant would otherwise be entitled under this Plan, the Participant’s
Severance Payment under this Plan will be an amount equal to the excess of (i)
the Severance Payment to which the Participant would otherwise be entitled under
this Plan except for the operation of this section (b), over (ii) the payment
made under the employment agreement or other plan or program.


3
4833-3009-9524v.1
55899-1 2/27/2017

